



Exhibit 10.1




NORTHERN OIL AND GAS, INC.
601 Carlson Pkwy, Suite 990
Minnetonka, Minnesota 55305
January 25, 2017
CONFIDENTIAL
TRT Holdings, Inc.
4001 Maple Avenue
Suite 600
Dallas, Texas 75219
Attention: Mr. Robert B. Rowling, Chief Executive Officer
Ladies and Gentlemen:
Robert B. Rowling, Cresta Investments, LLC, Cresta Greenwood, LLC and TRT
Holdings, Inc. (together, “TRT”) and Northern Oil and Gas, Inc. (the “Company”)
and, solely for the purpose of (i) the second sentence of Section 1(h) and (ii)
the first sentence of Section 5 below, the TRT Nominees (as defined below), in
consideration of the respective representations, warranties, covenants,
agreements and conditions set forth in this letter agreement (this “Agreement”),
and, intending to be legally bound, hereby agree as follows:
1.    Board Nomination and Other Company Matters.
a.    Promptly after the execution of this Agreement, the Company and the Board
of Directors of the Company (the “Board”) shall take all necessary actions to
appoint Michael T. Popejoy as a director of the Company to fill the current
vacancy on the Board.
b.    The Company and the Board will take all necessary actions to nominate
Michael T. Popejoy and Michael Frantz (each, a “TRT Nominee”) for election as an
incumbent director of the Company at the 2017 annual meeting of the Company’s
shareholders (the “2017 Annual Meeting”). Without limiting the generality of the
foregoing, the Company and the Board shall (i) cause the slate of nominees
standing for election, and recommended by the Board, at the 2017 Annual Meeting
to include the TRT Nominees, (ii) nominate and reflect in the Company’s proxy
statement on Schedule 14A for the 2017 Annual Meeting (the “2017 Company Proxy
Statement”) the nomination of the TRT Nominees for election at the 2017 Annual
Meeting as directors of the Company with a term expiring at the 2018 annual
meeting of the Company’s shareholders (the “2018 Annual Meeting”), (iii)
recommend and reflect in the 2017 Company Proxy Statement the recommendation of
the TRT Nominees for election as directors of the Company at the 2017 Annual
Meeting, and cause the Company to use its reasonable best efforts to solicit
proxies in favor of the election of the TRT Nominees with respect to the 2017
Annual Meeting, and (iv) cause all proxies received by the Company with respect
to the 2017 Annual Meeting to be voted in the manner specified by such proxies
and cause all proxies for which a vote is not specified to be voted for the
election of the TRT Nominees as directors of the Company.
c.    The Company and the Board will not increase the size of the Board to more
than seven directors at any time during the period beginning on the date of this
Agreement (the “Effective Date”) and continuing until the date of the 2017
Annual Meeting (the “Termination Date”).





--------------------------------------------------------------------------------





d.    Prior to the execution of this Agreement, the Company and the Board have
determined that each of the TRT Nominees (1) satisfies the requirements for
being an independent director of the Company pursuant to applicable requirements
of the NYSE MKT and the SEC and is “independent” in accordance with the
requirements of all applicable rules and policies of the Company, and (2) is
otherwise qualified to serve as a member of the Board.
e.    Each of the Company and TRT agrees that each of the TRT Nominees, upon
election or appointment to the Board, will serve as an integral member of the
Board and, subject to the terms and conditions set forth in this Agreement, will
be governed by the same protections and obligations regarding confidentiality,
conflicts of interest, fiduciary duties, trading and disclosure policies, and
other governance guidelines, and will have the same rights and benefits,
including with respect to insurance coverage, indemnification rights,
exculpation, advancement of expenses, and compensation and fees, access to
personnel and information as are applicable to all independent directors of the
Company.
f.    At least one of the TRT Nominees will serve on each of the Compensation
Committee of the Board (the “Compensation Committee”) and the Executive
Committee of the Board (the “Executive Committee”), and the Company and the
Board will take all actions necessary and appropriate to effect the appointment
of at least one TRT Nominee to the Compensation Committee and Executive
Committee promptly after the execution of this Agreement. Such TRT Nominee will
serve on the Compensation Committee and the Executive Committee until at least
the 2018 Annual Meeting so long as each such TRT Nominee satisfies the
requirements for being an independent director pursuant to applicable
requirements of the NYSE and the SEC and meets any applicable legal requirements
for eligibility to serve on such committee, which determination will be made
reasonably and in good faith by the Board on a basis reasonably consistent with
the Board’s evaluation of other proposed members of such committee. The Company
hereby confirms that the Company and the Board do not intend to create any
additional committees of the Board, but in the event that a new committee (a
“New Committee”) is created prior to the 2018 Annual Meeting, the Company agrees
that (i) the Board will appoint at least one TRT Nominee to serve on the New
Committee, and (ii) such TRT Nominee will serve on the New Committee until at
least the 2018 Annual Meeting, unless, in each case, the Board determines in
good faith and acting reasonably that neither TRT Nominee should serve on the
New Committee as a result of a material conflict of interest created by the
service or proposed service of such TRT Nominee on the New Committee.
g.    If any TRT Nominee is not elected to the Board at the 2017 Annual Meeting
or, after election to the Board, thereafter is removed, resigns, or is otherwise
unable to serve as a director of the Company at any point prior to the 2018
Annual Meeting, except pursuant to Section 1(h), then TRT will be entitled to
select a new designee to serve as a director, which designee (1) must qualify as
an independent director of the Company pursuant to applicable requirements of
the NYSE MKT and the SEC and (2) will be chosen by TRT subject to a
determination by the Nominating Committee of the Board that such designee is
eligible to serve as a director under applicable law, such determination to be
made promptly, reasonably and in good faith on a basis reasonably consistent
with the Company’s evaluation of all other directors, and the Board will
promptly appoint such designee to the Board (and to the committees of the Board
on which the TRT Nominee being replaced served, provided that such designee
meets the applicable independence standards and applicable legal requirements
for eligibility to serve on such committee, as contemplated in this Agreement)
to serve until the next annual meeting of shareholders of the Company after such
appointment. Any such designee will be deemed a TRT Nominee for all purposes
under this Agreement and TRT agrees to cause any designee appointed pursuant to
this Section 1(g) to comply with all obligations of TRT and TRT Nominees under
this Agreement. The Company will take any action necessary or appropriate to
facilitate the discharge of its obligations under this Section 1(g), including
increasing the number of seats on the Board or amending the Company’s bylaws and
its other governing documents, in each case, to the extent permissible under
applicable law.





--------------------------------------------------------------------------------





h.    Notwithstanding anything to the contrary herein, (1) if TRT and its
Affiliates Beneficially Own less than 10% of the outstanding shares of the
Company’s common stock, par value $0.001 (the “Common Stock”), but 5% or more of
the outstanding shares of Common Stock, TRT will be entitled to representation
on the Board of just one TRT Nominee, and (2) if TRT and its Affiliates
Beneficially Own less than 5% of the outstanding shares of Common Stock, TRT
will not be entitled to any representation on the Board. If TRT’s Beneficial
Ownership of Common Stock falls below the aforementioned requisite thresholds,
(A) TRT will promptly notify the Company thereafter and will promptly cause the
appropriate number of TRT Nominees to resign, and (B) such TRT Nominee(s) will
promptly resign. For purposes of this Section 1(h), (i) the terms “Beneficially
Own” and “Beneficial Ownership” will have the same meaning as “beneficial owner”
set forth in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and (ii) the term “Affiliates” will have the same meaning as
such term set forth in Rule 12b-2 under the Exchange Act.
2.    2017 Annual Meeting. Subject to the compliance in all material respects by
the Company and the Board with their obligations under this Agreement:
a.    At the 2017 Annual Meeting, TRT will, and will cause their respective
affiliates and associates under their control to, vote all shares of Common
Stock that they are entitled to vote at the 2017 Annual Meeting:
i.    in favor of the election of each of the Board’s nominees for director
(including the TRT Nominees), and
ii.    in accordance with the Board’s recommendation with respect to any (A)
proposal requesting the ratification of the Company’s independent registered
public accounting firm, (B) proposal to approve, on an advisory basis, the
compensation of Company’s named executive officers under Section 14A of the
Exchange Act, and Section 951 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and (C) non-binding proposal brought by a shareholder of the
Company pursuant to Section 14a-8 of the Exchange Act.
b.    From the Effective Date until the Termination Date, TRT will not, and will
cause their respective affiliates and associates under their control not to, and
will not encourage any third party to, initiate or propose any shareholder
proposal or seek the nomination of any candidate as a director of the Company at
the 2017 Annual Meeting (other than the TRT Nominees in accordance with this
Agreement). As reasonably practicable following the Effective Date, the Company
and the Board will set a date for the 2017 Annual Meeting, which date will be no
later than May 31, 2017, and will establish a record date for the 2017 Annual
Meeting, which record date will be within sixty days prior to the date of the
2017 Annual Meeting.
3.    Non-Solicitation. Subject to the compliance in all material respects by
the Company and the Board with their obligations under this Agreement, during
the period beginning on the Effective Date and continuing until the Termination
Date, TRT will not, and will cause their respective affiliates and associates
under their control not to, and will not encourage any third party to, “solicit”
(as such term is defined in Rule 14a-1(l) under the Exchange Act) shareholders
of the Company with respect to the approval of any shareholder proposal or the
nomination or election of any candidate as a director of the Company in
opposition to the recommendation of the Board.
4.    Non-Disparagement.
a.    Beginning on the Effective Date and continuing until the Termination Date,
TRT will not, and will cause their affiliates and associates under their control
not to, engage in any conduct or solicit, make or cause to be made, any
statement or opinion or communicate any information (whether oral or written)
(collectively, “Conduct”) that is calculated to or reasonably could be expected
to have the effect of (i) undermining, impugning, disparaging or otherwise in
any way reflecting adversely or detrimentally upon the Company, or any of its
representatives acting on its behalf, or the Company’s affiliates and associates
under its control, or (ii) accusing or implying that the Company, or any of its
representatives acting on its behalf, or the Company’s affiliates and associates
under its control, engaged in any wrongful, unlawful or improper conduct;
except, in each case, with respect to any claim (A) relating to the performance
of obligations under this Agreement or for breach of or to enforce this
Agreement and (B) that cannot be waived by law (collectively, the “Excluded
Claims”).





--------------------------------------------------------------------------------





b.    Beginning on the Effective Date and continuing until the Termination Date,
the Company will not, and will cause its affiliates and associates under its
control not to, engage in any Conduct that is calculated to or reasonably could
be expected to have the effect of (i) undermining, impugning, disparaging, or
otherwise in any way reflecting adversely or detrimentally upon TRT, or any of
their respective representatives acting on their behalf (including the TRT
Nominees), or TRT’s affiliates and associates under their control, or (ii)
accusing or implying that TRT, or any of their respective representatives acting
on their behalf (including the TRT Nominees), or TRT’s affiliates and associates
under their control, engaged in any wrongful, unlawful or improper conduct;
except, in each case, with respect to any Excluded Claim.
c.    The foregoing covenants in this Section 4 will not apply to any (i)
non-public oral statements made directly to a party hereto or its
representatives, (ii) compelled testimony or production, either by legal
process, subpoena or otherwise, and (iii) response to any request for
information from any governmental authority having jurisdiction over a party, so
long as no action of such party, or any representative acting on its behalf,
invited or suggested such request.
5.    Additional Agreements. The TRT Nominees hereby agree not to call a special
meeting of the shareholders of the Company pursuant to Section 1.03 of the
Company’s bylaws unless at least one additional member of the Board that is not
a TRT Nominee joins in the calling of such special meeting. Subject to the
compliance in all material respects by the Company and the Board with their
obligations under this Agreement, beginning on the Effective Date and continuing
until the Termination Date, neither TRT nor any of their affiliates or
associates under their control will, and it will cause each of their affiliates
and associates under their control not to, directly or indirectly, in any
manner:
a.    form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock, except
for such “group” identified in TRT’s Schedule 13D filed with the Securities and
Exchange Commission on December 8, 2014; provided, however, that nothing herein
shall limit the ability of an affiliate of TRT to join the “group” following the
execution of this Agreement, so long as any such affiliate agrees to be bound by
the terms and conditions of this Agreement;
b.    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than in accordance with this Agreement;
c.    purchase and acquire shares of Common Stock that do not include all voting
rights for such shares;
d.    call or seek to have called, or encourage any third party to call or seek
to have called, any special meeting of the shareholders of the Company; and
e.    make any public request or submit any public proposal to amend or waive
the terms of this Agreement.
6.    Miscellaneous.
a.    No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. This
Agreement, together with the Letter Agreement, dated January 2, 2015, by and
between each of the parties hereto (except for the TRT Nominees), constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior written, and prior and contemporaneous oral,
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be modified or waived only by a separate
writing executed by TRT and the Company expressly so modifying or waiving this
Agreement.





--------------------------------------------------------------------------------





b.    Money damages would be an inadequate remedy for breach of this Agreement
by TRT or the Company, as applicable, because of the difficulty of ascertaining
the amount of damage that will be suffered by the non-breaching party in the
event that this Agreement is breached, the irreparable injury that would be
suffered by the non-breaching party in the event that any provision of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached and that such injury would not be adequately compensable in
damages. Therefore, TRT and the Company will be entitled to specific performance
of this Agreement and injunctive or other equitable relief as a remedy for any
such breach by TRT or the Company, as applicable, and TRT and the Company
further waive any requirement for the securing or posting of any bond in
connection with any such remedy and shall not take any action, directly or
indirectly, in opposition to the party seeking relief on the grounds that any
other remedy or relief is available at law or in equity. Such remedy shall not
be deemed to be the sole or exclusive remedy for any breach of this Agreement by
TRT or the Company, as applicable, but shall be in addition to all other
remedies available at law or equity to the non-breaching party. The provisions
of this Agreement shall be enforced to the fullest extent permissible under the
law and public policies applied in the jurisdiction in which enforcement is
sought. Accordingly, if any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Notwithstanding the foregoing,
if such provision, covenant or restriction could be more narrowly drawn so as
not to be invalid, prohibited or unenforceable, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement.
c.    This Agreement, and any claims arising out of, relating to or associated
with this Agreement will be governed by and construed and enforced in accordance
with the laws of the State of Minnesota without reference to the conflict of
laws principles or any other principle that could require the application of the
laws of any other jurisdiction. Each of TRT and the Company (i) irrevocably
agrees that any suit, action or proceeding arising out of, relating to or
associated with this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns shall be brought and determined exclusively
in the Delaware Court of Chancery or any federal court within the State of
Delaware, or, if both the Delaware Court of Chancery and the federal courts
within the State of Delaware decline to accept jurisdiction over a particular
matter, any other state court within the State of Delaware, and, in each case,
any appellate court therefrom, (ii) consents to submit itself to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any suit,
action or proceeding arising out of, relating to or associated with this
Agreement in any court other than the aforesaid courts, (iii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iv) irrevocably waives, and will not
assert, to the fullest extent permitted by applicable law, that (A) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
d.    Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either the Company or TRT without the prior written consent of
the other parties, and any attempt to do so will be void. Subject to the
preceding sentence, all the terms and provisions of this Agreement will inure to
the benefit of and will be enforceable by the successors, assigns, heirs,
executors and administrators of the Company and TRT, as applicable. Except as
otherwise expressly set forth herein, nothing contained in this Agreement will
create any rights in, or be deemed to have been executed for the benefit of, any
person that is not a party hereto or a successor, heir, executor, administrator
(as applicable) or permitted assignee of such party.
e.    Neither the Company nor TRT shall issue any press release or public
announcement concerning this Agreement without obtaining the prior written
approval of the other party hereto, which approval will not be unreasonably
withheld or delayed, unless, in the sole judgment of the Company or TRT (as
applicable), disclosure is otherwise required by applicable law or by the
applicable rules of any stock exchange on which the Company lists securities or
in order to comply with any covenants contained in any credit agreements or
indentures.





--------------------------------------------------------------------------------





f.    The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if drafted jointly by
the parties and no presumption or burden of proof must arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any words imparting the singular number only shall include the
plural and vice versa. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The word
“including” means “including without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or thing extends, and such
phrase shall not mean simply “if”.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------







If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this Agreement, which will constitute our agreement with
respect to the matters set forth herein.
 
Very truly yours,
Northern Oil & Gas


By /s/ Erik J. Romslo                                 
Name: Erik J. Romslo
Title: EVP, General Counsel and Secretary

Confirmed and Agreed to:
 
TRT Holdings, Inc.


By /s/ Robert B. Rowling                                 
Name: Robert B. Rowling
Title: Chief Executive Officer


Cresta Investments, LLC


By /s/ Michael G. Smith                                   
Name: Michael G. Smith
Title: Secretary


Cresta Greenwood, LLC


By /s/ Michael G. Smith                                   
Name: Michael G. Smith
Title: Vice President and Secretary


/s/ Robert B. Rowling
Robert B. Rowling


Solely for the purpose of the second sentence of Section 1(h) and the first
sentence of Section 5:


TRT NOMINEES:


/s/ Michael T. Popejoy
Michael T. Popejoy


/s/ Michael Frantz
Michael Frantz

















[Signature Page to Letter Agreement between TRT and the Company]



